Citation Nr: 1223682	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to February 1995.  The Veteran also served in the U.S. Naval Reserve from approximately 1996 to 2005, presumably with periods of active duty for training (ACDUTRA) and inactive duty training service (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Subsequently, the Board remanded this claim for further development in a September 2011 decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, another remand of this matter is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

The Board requested in its September 2011 remand that the RO/AMC associate with the claims file: all of the Veteran's service personnel records, including any breakdown of any periods of ACDUTRA; ship assignments to ports in Southwest Asia while a member of the Naval Reserve; his discharge examinations from active duty in 1995 and from the Naval Reserve in 2005; all 1996 treatment records; and copies of any visit to a service clinic located in Kuwait or Saudi Arabia during the late 1990s.  The Board requested that the RO/AMC obtain these records from the National Personnel Records Center (NPRC) or from any other appropriate source.  

The Board notes that in his January 2006 Notice of Disagreement the Veteran had contended that he had been diagnosed with diabetes in 1996 while assigned to the Naval Reserve.  

While the RO/AMC did ask the Veteran without success for copies of this information in its correspondence to the Veteran dated in October 2011, there is no other information in the claims file that shows that the RO/AMC contacted the NPRC or the Naval Reserve or the service department or any other appropriate agency in an effort to obtain any of these specific records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Therefore, on remand the RO/AMC shall associate with the claims file: those missing service personnel records which show his periods of ACDUTRA in the Naval Reserve from approximately 1996 to 2005; the Veteran's ship assignments to ports in Southwest Asia while a member of the Naval Reserve; copies of his discharge examinations in 1995 and 2005; and missing service treatment records, if available, showing any treatment in 1996 while in the Naval Reserve and his treatment or visit to a service clinic located in Kuwait or Saudi Arabia during the late 1990s while in the Naval Reserve.  

This information is crucial to the Veteran's case.  As pointed out in the Board's September 2011 remand, the Veteran could be entitled to service connection for diabetes if he could establish that he was disabled from diabetes incurred or aggravated in the line of duty during a period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The December 2011 VA examiner found that it was not at least as likely as not (a 50 percent, or greater, likelihood) that diabetes mellitus was incurred or first manifested during active duty, or was etiologically related to the Veteran's period of active duty, or was manifested within one year following the Veteran's February 1995 discharge from active duty.  However, the VA physician-examiner stated that he could not provide an opinion as to the question posed in paragraph 4(d) of the Board's September 2011 remand without resorting to speculation.  In the September 2011 remand, the Board requested the examiner opine on whether it was at least as likely as not that diabetes mellitus was incurred in or aggravated during a confirmed period of ACDUTRA with the U.S. Naval Reserve, to include as due to exposure to environmental hazards in ports in Southwest Asia where the Veteran's vessel docked or where he was seen ashore in a clinic.  

The December 2011 VA examiner stated that he could not complete his medical opinion because he had no dates confirming when the Veteran was in a period of ACDUTRA after discharge from active duty.  The VA examiner noted that the window for development of the Veteran's diabetes ran from November 21, 2001 to November 2003.  He suggested that if the Veteran was in a period ACDUTRA in the three-month period prior to November 2003, it was quite possible the Veteran could be granted service connection for diabetes based on incurrence during a period of ACDUTRA.  

Furthermore, the December 2011 VA examiner noted that he had no records from any clinic in Southwest Asia where the Veteran reportedly was seen ashore during the late 1990s, and he had no records or expertise regarding possible environmental hazards in Southwest Asia ports, so any comment on the Veteran's exposure to environmental hazards would be speculation on his part.  

The Board notes that it requested in its September 2011 remand that if the VA examiner determined that he could not resolve without speculation whether diabetes was incurred during a period of ACDUTRA, and stated what additional information was needed to provide an opinion without speculation, "the Veteran should be afforded an opportunity to provide or identify the sources of such information, and the agency of original jurisdiction should attempt to obtain the information.  Then, the examination report should be returned to the examiner for completion of the final report."  

None of this was done.  See Stegall, 11 Vet. App. at 271 (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary).  Therefore, on remand the documents once requested in the September 2011 remand shall now be associated with the claims file and the RO/AMC shall determine when the Veteran served in a period of ACDUTRA, especially those dates in the time period between November 2001 and November 2003.  At the completion of this development, this new information along with the claims file shall be returned to the December 2011 VA examiner so that he can complete the requested opinion without resort to speculation.  

The Board also notes that the April 2012 Supplemental Statement of the Case (SSOC) refers to evidence not found in the claims file or on the Virtual VA computer system.  These items include: a faxed letter from the Veteran dated February 8, 2012 and received March 13, 2012; a VA Form 21-4138 Statement in Support of Claim received February 16, 2012; and a faxed letter from the Veteran dated March 2, 2012 and received March 15, 2012 concerning financial hardship documents.  On remand, the RO/AMC shall associate these submissions from the Veteran with his claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall take appropriate steps to secure all of the Veteran's service records from the National Personnel Records Center, the service department, the U.S. Naval Reserve, or from any other appropriate source as necessary to obtain complete records.  Records to cover the following issues must be associated with the claims file: a breakdown of any periods of ACDUTRA, especially between November 2001 and November 2003; of ship assignments to ports in Southwest Asia while a member of the U.S. Naval Reserve; discharge examinations from active duty in 1995 and from the U.S. Naval Reserve in 2005; service treatment records for all treatments and complaints in 1996; and one or more service treatment records regarding any visit to a service clinic located in Kuwait or Saudi Arabia during the late 1990s.  If there are no additional service personnel records or service treatment records, documentation used in making that determination shall be set forth in the claims file.  

2.  The RO/AMC shall determine the dates of the Veteran's periods of ACDUTRA in the Naval Reserve, especially between November 2001 and November 2003, with the best information available.  

3.  All information listed in the Evidence section of the April 2012 Supplemental Statement of the Case shall be associated with the claims file, including: a faxed letter from the Veteran dated February 8, 2012 and received March 13, 2012; a VA Form 21-4138 Statement in Support of Claim received February 16, 2012; and a faxed letter from the Veteran dated March 2, 2012 and received March 15, 2012 concerning financial hardship documents.  If these documents cannot be found and associated with the claims file, documentation used in making that determination shall be set forth in the claims file.  

4.  If the RO/AMC is able to confirm the dates of the Veteran's periods of ACDUTRA, then the claims file should be returned to the December 2011 VA examiner so that he can complete his answer and opinion to the question posed in paragraph number 4(d) in the September 2011 remand, to wit: Is it at least as likely as not (a 50 percent, or greater, likelihood) that diabetes mellitus, whether or not formally diagnosed during that time, was incurred in or aggravated during a confirmed period of ACDUTRA with the U.S. Naval Reserve, to include as due to exposure to environmental hazards in ports in Southwest Asia where his vessel docked or where he was seen ashore in a clinic?  

If the December 2011 VA examiner is not available, then the RO/AMC shall forward the claims file to another appropriate reviewer to provide a medical opinion to the question posed in paragraph number 4(d) of the September 2011 remand.  

5.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim for service connection for diabetes mellitus.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



